DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2011/0275058).
Zhou discloses a flow cell, comprising: 
a storage chamber (fig. 12, reactor 31) that is partially filled with a liquid fluid up to a fluid level (sample in added to the reactor via a pipeline lumen 44 and has a given fluid level that will be above the lumen tip, first end)) and in which a pressurizable gas is 
a pipeline (fig. 12, ref. 44 lumen that projects into the reactor 31) that projects into the storage chamber (31) and extends into the liquid fluid through the fluid level with a first end (tip of the lumen); 
a duct (fig. 9, ref. 39 fluidic channels that connect to the second end of the lumen 44) connected to a second end of the pipeline (see fig. 9, fluidic channel connect to the second end of the lumen 44), wherein duct and the second end are arranged above the fluid level (the duct 39 are positioned above the reactor and therefore are above the fluid level within the reactor 31); and 
a barrier web that closes off the duct (gasket 28 is attached to the top of the manifold 15 and isolates the pneumatic forces applied to the film layer 30. The metering of the pressure via the pneumatic manifold 15 is accomplished by adjusting the pressure of the pressure storage reservoirs 21, modulating the opening of the pneumatic supply solenoid 22.  The pressure supplied the channel then operates the fluidic transport layer 16 through the gasket interface 28 of the pneumatic manifold 15).  
Regarding claim 2, according to claim 1, wherein the barrier web has a predetermined breaking point, the duct and the pipeline being arranged so that after rupture of the predetermined breaking point a further fluid or a compressed gas is introducible into the storage chamber by compressing the pressurized gas enclosed above the fluid level.  This is an intended use limitation which is given patentable weight to the extent of the prior art being capable of performing the function.  The barrier web 
Regarding claim 3, according to claim 2, wherein the fluid is a reagent and the further fluid is a specimen fluid (reagent and sample fluid are processed within the device; abstract).  
Regarding claim 4, according to claim 1, further comprising: a further duct closed by a further barrier web; and a passage that opens into the storage chamber above fluid level of the fluid and is connected to the further duct.  A second fluidic channel 39 (left side feeding into 31) opens into the reactor chamber 31 as seen in fig. 9 and is interpreted as a further duct)
Regarding claim 5, according to claim 4, wherein the further duct is configured to apply a compressed gas. This is an intended use limitation which is given patentable weight to the extent of the prior art being capable of performing the function.  The prior art is structurally capable of receiving a compressed gas as the duct is a round solid tube that can receive a compressed gas.
Regarding claim 6, according to claim 1, further comprising a filling duct (second fluidic channel as seen in fig. 9 that feeds the reactor chamber 31) that opens into the storage chamber, the filling duct being closable after filling of the storage chamber (the manifold has a gasket interface which controls fluid flow within the device.  
Regarding claim 7, according to claim 1, wherein the storage chamber is formed by and elastically deformable film (the reactor chamber is interfaced with the gasket 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797